DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I and species therapeutic, neural stem cell, glioma, and temozolomide in the reply filed on 02/10/2022 is acknowledged.
The Restriction Requirement is made Final.

Claims 1-20 are pending.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claims 12 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claims 1-11, 13-17 have been examined on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 7, 9, 11, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the tropic cell is a neural stem cell, a mesenchymal stem cell, a mesenchymal stromal cell, a hematopoietic stem cell, an adoptively transferred T-lymphocyte, a macrophage, a liver stem cell or an embryoid body”.
Claim 7 recites the limitation “and wherein the particle comprises PLGA, PEG-PLGA, polystyrene or silica”.
Claims 9, 11, 13 and 15 also recite the selection of a member of a group.
These limitations are interpreted as Markush groups because the phrase recites a list of alternatives as consistent with MPEP 2173.05(h).
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of (rather than “comprising” or “including’) the alternative members. Abbot! Labs., 334 F.3d at 1260, 67 USPGQ2d al 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of the recited alternatives}, the claim should generally be rejected under 35 U.S.C. 112b as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Id. at 1281. See also MPEP § 2111.03.
Claims 9, 11, 13, 15 are rejected for the same reason.
For examination purposes these claims will be interpreted as requiring at least one member selected each group.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-6, 8, 14, 16, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Roger et al (Biomaterials, published online August 2010- from IDS filed 02/27/2020).
Regarding claims 1, 5-6, 8, 14 and 16, Roger et al teach compositions comprising two types of nanoparticles loaded with a therapeutic agent and conjugated to a mesenchymal stem cell (abstract, page 8393, Introduction). The therapeutic agent can be entrapped in, adsorbed or chemically coupled onto the surface of the nanoparticles (NP) for drug deliver to a glioma (page 8393). The nanoparticles are made of poly-lactic acid (PLA-NPs) which allow a sustained and controlled release of the therapeutic agent (page 8393-8394) and are stimulus responsive (as per Applicant’s disclosure page 23 line 1 of Applicant's as filed specification). Mesenchymal stem cells are able to migrate toward a target tumor as well (tropic cell) (abstract, page 8396- section 3.5 and section 4).
Therefore the teaching of Roger et al anticipates Applicant’s claims.


Claims 1, 5, 6, 10 and 14 are rejected under pre-AlA 35 U.S.C. 102b as being anticipated by Zhang et al (US 2010/0055167-from IDS filed 02/27/2020).
Regarding claims 1, 5-6,10 and 14, Zhang et al teach a modified stem cell comprising a controlled release vehicle, wherein the vehicle (nanoparticle) includes at least one anti-neoplastic agent (chemotherapeutic/therapeutic) and at least one targeting moiety and wherein the modified stem cell is characterized by an ability to target one or more glioma cells (tropic) (page 1 para 3-4). In one embodiment the controlled release vehicle is attached (conjugated) to the surface of the stem cell through specific binding of the targeting moiety and the corresponding binding partner (page 11 para 110).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 8, 10, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2010/0055167-from IDS filed 02/27/2020).
Zhang et al teach a modified stem cell comprising a controlled release vehicle, wherein the vehicle includes at least one anti-neoplastic agent (therapeutic) and at least one targeting moiety and wherein the modified stem cell is characterized by an ability to target one or more glioma cells (tropic) (page 1 para 3). In one embodiment the controlled release vehicle is attached to the surface of the stem cell through specific binding of the targeting moiety and the corresponding binding partner (page 11 para 110).
Zhang et al also teach wherein the stem cell is a neural stem cell (page 9 para 86, page 15 claim 9), the controlled release vehicle is a nanoparticle (page 9 para 90, page 15 claim 3) loaded with an anti-neoplastic agent (page 15 claim 6) and wherein the vehicle (particle) is a stimuli-responsive particle such that it allows for a stimulus to cause the release of the therapeutic (pages 5-6, para 61 and 70-72). Zhang et al also 
The specific combination of features claimed is disclosed within the broad genera of stem cell types, controlled release vehicles and particle materials taught by Zhang et al, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (/d.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSA v. Teleflex, 127 S.Ct. 1727, 1741 (2007).
The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742. 

Therefore, the teaching of Zhang et al renders obvious Applicant’s invention as claimed.


Claims 3-4 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2010/0055167) as applied to claims 1-2, 5-6, 8, 10, 14-16 above, and further in view of Seung U. Kim (Neuropathology 2004-from IDS filed 02/27/2020).
Regarding claims 3-4, Zhang et al teach the claimed composition as described above, but do not explicitly teach wherein the neural stem cell is genetically modified.
Kim teaches that stable clonal lines of human neural stem cells (NSCs) have been generated from the human fetal telencephalon using a retroviral vector encoding v-myc (genetically modified) and these cell lines are an ideal vehicle for gene transfer therapy for patients with neurological diseases (abstract, page 167, column 2-gene therapy in brain tumor). Kim teaches that these human NSC, when carrying and expressing the cytosine deaminase gene, can beneficially target glioma in the brain with little accumulation in other non-tumor involved organs (page 167, column 2-gene 
Therefore, one of ordinary skill in the art would have been motivated to include the genetically modified NSC of Kim in the NSC composition of Zhang et al because Kim teach that their genetically modified NSC provides beneficial features for the treatment of glioma and brain tumors and Zhang et al indicate that their modified stem cell is characterized by an ability to target one or more glioma cells (tropic) (page 1 para 3). One of ordinary skill in the art would have had a reasonable expectation of success because Kim teaches that the genetically modified NSC can target glioma in the brain.
Therefore, the combined teachings of Zhang et al and Kim render obvious Applicant's invention as claimed.

Claims 7 and 13 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2010/0055167-from IDS filed 02/27/2020) in view of Seung U. Kim (Neuropathology 2004-from IDS filed 02/27/2020) as applied to claims 1-6, 8, 10, 14-16 above, and further in view of Jain et al (Journal of Microencapsulation, published online Dec 2010, -from IDS filed 02/27/2020).
Regarding claims 7 and 13, the combined teaching of Zhang et al and Kim render obvious the claimed invention as described above, but do not explicitly teach wherein the stimulus- responsive particle comprises poly(lactic-co-glycolic) acid (PLGA) or PEG-PLGA for delayed release of the chemotherapeutic agent.
Jain et al teach polymer-based nanotechnologies are an alternative for drug administration delivery and targeting to those of conventional formulations (abstract). 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use PLGA or PEG-PLGA to form the nanoparticles in the therapeutic delivery vehicle of Zhang et al because Jain et al teaches that these are alternatives for drug administration delivery and Zhang et al are also using polymer nanoparticles for the delivery of therapeutics to the brain for treatment of brain tumors.
Therefore, the combined teachings of Zhang et al, Kim and Jain et al render obvious Applicant’s invention as claimed.


Claim 9 is are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2010/0055167-from IDS filed 02/27/2020) as applied to claims 1-2, 5-6, 8, 10, 14-16 above, and further in view of MacEwan et al (Nanomedicine 2010-frm IDS filed 02/27/2020).
Regarding claim 9, Zhang et al teach the claimed invention as described above, but do not explicitly teach wherein the particle comprises those selected from the group listed in claim 9.
MacEwan et al teach stimulus responsive nanoparticles for cancer drug delivery (Title and abstract). Polymer materials taught to be responsive to pH include poly(histidine)-beta-PEG (page 5 2nd paragraph) and thiolated heparin nanogels (page 8 3rd paragraph).

Therefore, the combined teachings of Zhang et al and MacEwan et al render obvious Applicant’s invention as claimed.


Claims 11 and 17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2010/0055167-from IDS filed 02/27/2020) as applied to claims 1-2, 5-6, 8, 10, 14-16 above, and further in view of Laquintana et al ( Expert Opin Drug Deliv 2009- from IDS filed 02/27/2020).
Regarding claims 11 and 17, Zhang et al teach the claimed composition as described above, but do not explicitly teach the use of temozolomide (TMZ) as the therapeutic agent.
Laquintana et al teach strategies to deliver anticancer drugs to brain tumors using nanoparticles (abstract, pages 10-11). Temozolomide (TMZ) is the therapeutic agent that is considered the current standard of care in the treatment of GBM (glioblastoma multiforme) (page 3 and Figure 1). TMZ-Bio shuttle, formed by covalent 
Therefore, one of ordinary skill in the art would have been motivated to use temozolomide as the therapeutic agent in the cell/nanoparticle conjugate composition of Zhang et al because Laquintana et al teach that TMZ is the current standard of care in the treatment of GBM (brain tumor) and has better jn vitro activity against some glioma cell lines at reduced dose levels. One of ordinary skill in the art would have had a reasonable expectation of success because Laquintana et al teach that TMZ is progressively gaining a prominent role in treatment protocols of brain tumors, owing to its good BBB (blood brain barrier) penetration and low toxicity and both Zhang et al and Laquintana et al are directed to treating gliomas.
Therefore, the combined teachings of Zhang et al and Laquintana et al render obvious Applicant’s invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,426,801 in view of Jain et al (Journal of Microencapsulation, published online Dec 2010, -from IDS filed 02/27/2020), Laquintana et al ( Expert Opin Drug Deliv 2009- from IDS filed 02/27/2020) and MacEwan et al (Nanomedicine 2010-frm IDS filed 02/27/2020).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are also drawn to a therapeutic delivery vehicle comprising a particle conjugated to a genetically modified neural stem cell that expresses cytosine deaminase, v-myc or both. 
The targeting of a glioma with chemotherapeutic agents, and modification of the conjugation of the nanoparticles are well known in the prior art as described by Jain et al, Laquintana et al and MacEwan et al as described above.
Therefore the combined teachings of the patent claims, Jain et al, Laquintana et al and MacEwan et al render obvious the current claims.




Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632